ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
Thomas J. Davis, Inc.                          ) ASBCA Nos. 62941, 62942
                                               )
Under Contract No. W912UM-19-D-0005            )

APPEARANCE FOR THE APPELLANT:                      Yong Eui Song, Esq.
                                                    Central IP & Law
                                                    Seoul, Korea

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Robert M. Sundberg, Esq
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Far East
                                                    Seoul, Korea

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: September 23, 2021



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62941, 62942, Appeals of Thomas
J. Davis, Inc., rendered in conformance with the Board’s Charter.

       Dated: September 27, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals